Citation Nr: 0821649	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back pain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, in pertinent part, denied increased 
ratings of the above conditions.  

The July 2003 decision also denied entitlement to an 
increased rating for asthma, then evaluated as 10 percent 
disabling.  The veteran submitted a notice of disagreement 
with this decision, and contended that the disability should 
be evaluated as 30 percent disabling.  In December 2003, the 
RO granted a 30 percent rating for asthma.  The RO advised 
the veteran that this was considered a full grant of the 
benefit sought on appeal, because the veteran had contended 
that the disability should be rated 30 percent disabling.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is 
presumed to be seeking the maximum benefit available under 
law, but can choose to limit the appeal to a lesser benefit).  
The veteran has not disputed the RO's interpretation of his 
notice of disagreement.  As the evidence shows that the 
veteran was granted the full benefit sought, this issue is no 
longer on appeal.

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his May 2008 VA hearing, the veteran testified that 
his low back disability had worsened since his March 2008 VA 
examination; specifically, that he experienced constant pain, 
numbness, and weakness in his lower extremities due to his 
low back disability.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board finds that upon remand the 
veteran should be afforded an additional VA examination to 
determine the current severity of his service-connected low 
back disability and any associated neurological disabilities.

In addition, the veteran testified that he had been provided 
an MRI of his lumbar spine six or seven months prior to the 
date of his hearing and that the MRI showed nerve impairment 
from his degenerative disc disease.  The most recent MRI 
associated with the claims folder is dated September 2005.  
Therefore, upon remand, the RO or the AMC should procure a 
copy of the veteran's most recent MRI and records of 
treatment from the Amarillo VAMC.  

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  When a veteran's claim is decided 
under a diagnostic code that provides for a rating based on 
specific tests or measurements, the veteran must be provided 
notice of these requirements.  While the veteran was informed 
at his May 2008 hearing that the schedular criteria for 
rating his claim for an increased rating of his low back 
disability were based on specific ranges of limitation of 
motion in degrees, he has not been provided notice of the 
criteria for rating asthma which are based on the results of 
pulmonary function tests.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  The veteran 
should be advised of the specific 
measurements and test results used to 
rate low back disabilities under the 
current and former rating criteria for 
rating the spine.  The veteran should 
also be informed that these diagnostic 
codes contain criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life.  

2.  The RO or the AMC should obtain from 
the Amarillo VAMC all pertinent records 
of evaluation and/or treatment of the 
veteran's low back disability and asthma, 
from May 2006 to the present.  The RO or 
AMC must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  In addition, a copy of the 
veteran's most recent spinal MRI should 
be obtained.  All records or responses 
received should be associated with the 
claims file.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should determine whether the 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the lower extremities 
due to service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

4.  If any benefit sought on appeal 
remains denied, the AMC or RO should 
issue a SSOC before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

